Walker, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the respective parties hereto, subject to'the approval of the court, that at the time of'exportation of 134 bundles tanned sheepskins (rough leather) containing 26,775 pieces, siich- *621or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which, exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States at 1050 Rials per 100 skins, net packed.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation thereof.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is 1050 Rials per 100 skins, net packed.
Judgment will be rendered accordingly.